Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim s 1-2,4-8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Grant et al. (US 9,710,064) or Alghooneh et al. (US 2017/0177083), either further in view of Cruz-Hernandez et al. (US 2016/0103489) and Grant et al. (US 2016/0132116).
Grant discloses a vibration stimulus presenting device 100 comprising a stimulus presenting section102a and a stimulus non-presenting section 102b, and a separating device (wall separating section 102a from 102b – Figs. 1a,1b), a vibration body 106a disposed in the stimulus presenting section 102a, the stimulus presenting section applying stimulus to the object to which it is applied (col. 5, lines 17-27), including stimulus non-presenting section 102b  accommodating a control unit 108, and not accommodating the vibration body 106a, except for specifically stating that vibration body is disposed in 
Similarly, Alghooneh discloses a vibration stimulus device 100 comprising a stimulus presenting section 122 and a non-stimulus presenting section 102 (Fig. 1), as well as a separating device (the structure separating the handle 102 from actuator mechanism 122 (Fig. 1), a vibrating body (pins 136, par. 40) in stimulus presenting section 122, wherein the stimulus presenting section presents stimulus to the object to which it is applied (par. 44), and the stimulus non-presenting section 102 including a control unit 112 but not the vibration body 136, which is accommodated by section 122, except for specifically stating that vibration body is freely moveable or that separating device prevents transmission of quantity to non-presenting section.
Cruz-Hernandez discloses desirability in a haptic output device of having haptic actuator 408 freely moveable within the housing section 410 in order to transfer haptic energy with minimal damping of the haptic signal (par. 65).
Furthermore, Grant ‘116 also teaches desirability of having haptic actuator freely moveable within housing section in order to transfer haptic energy with minimal damping of haptic signal (par. 72), and separation elements isolate housing 602 from haptic effects of haptic presentation section 620 (par. 72, Fig. 6c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a freely moveable haptic actuator as suggested by Cruz-Hernandez and Grant ‘116, in conjunction with a haptic actuation device as disclosed by either Grant or Alghooneh, in order to allow a stronger haptic signal to have been generated without undesirable damping taking  place to weaken signal output, and so that haptics could have been directed to a specific area without having haptics weakened by spreading out to undesired areas.

Regarding claim 4, since Cruz-Hernandez teaches that haptic actuator is freely moveable within stimulus presenting section 410, haptic output device would have been in friction contact with inner surface of stimulus presenting section 410, otherwise  it wouldn’t have been able to have been restrained by the section.
Regarding claim 5, Grant (col. 5) and Alghooneh (par. 43) disclose amplitude of stimulus as an input parameter.
Regarding claim 6, Grant teaches separating section between sections 102a and 102b (Figs. 1a,1b) and Alghooneh teaches use of separating section between sections 102 and 122 (Fig. 1).
Claims 7-8,10-12 are rejected for the same reasons as set forth above with regard to claims 1-6.
2.	Regarding remarks filed with the response on 5-13-21, on pages 7-8 it is argued that Grant and Alghooneh do not sufficiently state that stimulus non-presenting section accommodates control unit but not the vibration body.
First of all, applicant’s argument describes Grant ‘064 as “alternatively “ having actuator 106b in section 102b, so when the actuator was not in section 102b, the claim limitations would have been satisfied.  Furthermore, “the vibration body” referred to in Grant ‘064 is body 106a which is clearly depicted as being in presenting section 102a.  Even if non-presenting section 102b did include an actuator 106b, it is not “the vibration body” previously alluded to in Grant ‘064. Also, actuator 106a “presents” haptics to user’s fingers holding section 102a, and section 102b is non-presenting because any haptics output do not “present” to any fingers holding section 102a. Nothing in the claim language prohibits the non-presenting section from having some type of actuator.
Regarding arguments pertaining to Alghooneh, section 122 is the stimulus presenting section since any fingers that make contact with vibration device 136/122 are presented with a stimulus from .
3.	This is a continuation of applicant's earlier Application No. 16/534,155.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
4.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689